Citation Nr: 1517473	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-30 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the claimant can be established as the valid surviving spouse of the Veteran for Department of Veterans Affairs (VA) purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to VA nonservice-connected death pension benefits.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes.

5.  Entitlement to service connection for a bilateral hip disorder for accrued benefits purposes.

6.  Entitlement to service connection for a bilateral ankle disorder for accrued benefits purposes.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder, and if so, whether service connection may be granted for accrued benefits purposes.

8.  Entitlement to a compensable disability rating for malaria for accrued benefits purposes.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  He served in the Republic of Vietnam from May 13, 1966 to November 19, 1966, and his decorations include the Combat Infantryman Badge.  The Veteran died in May 2011, and the appellant contends that she is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines.

The issues of 1) entitlement to service connection for the cause of the Veteran's death, 2) entitlement to VA nonservice-connected death pension benefits, 3) entitlement to service connection for PTSD for accrued benefits purposes, 4) entitlement to service connection for a bilateral hip disorder for accrued benefits purposes, 5) entitlement to service connection for a bilateral ankle disorder for accrued benefits purposes, 6) whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder, and if so, whether service connection may be granted for accrued benefits purposes, and 7) entitlement to a compensable disability rating for malaria for accrued benefits purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 2002 Certificate of Marriage signed by a Judge and issued by the Office of the Civil Registrar General of the Republic of the Philippines clearly identifies the Veteran and the appellant as having been married to each other.

2.  The marriage between the Veteran and the appellant occurred in May 2002, and the Veteran died in May 2011.

3.  The appellant entered into the marriage to the Veteran without knowledge of any impediment thereto.

4.  The appellant cohabited with the Veteran continuously from the date of marriage to the date of his death.

5.  No claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.

6.  The appellant qualifies as the surviving spouse of the Veteran at the time of his death for VA purposes.


CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving spouse of the Veteran for purpose of VA benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board sympathizes with the appellant in light of her loss.  For the reasons described below, the Board finds that the appellant is the surviving spouse of the Veteran for VA purposes.

For VA's purpose of determining whether the claimant can be established as the valid surviving spouse of the Veteran, the first requirement is "proof of marriage," which can be satisfied, among other ways, by a copy or abstract of the public record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  See 38 C.F.R. § 3.205(a)(1).  Here, the May 2002 Certificate of Marriage signed by a Judge and issued by the Office of the Civil Registrar General of the Republic of the Philippines clearly identifies the Veteran and the appellant as having been married to each other.  That official record does not show the number of prior marriages, and neither is such required by regulation.  As such, the appellant has satisfied the "proof of marriage" requirement of 38 C.F.R. § 3.205(a).

Second, in the absence of conflicting information, proof of marriage that meets the requirements of 38 C.F.R. § 3.205(a), together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  See 38 C.F.R. § 3.205(b).  In this case, the appellant has provided the June 1990 Certificate of Death establishing the date, place, and circumstances of dissolution of her prior marriage.  However, the appellant has not provided a certified statement concerning the date, place and circumstances of dissolution of two of the Veteran's three prior marriages.  Although the appellant indicated in her May 2010 claim that the Veteran had three prior divorces, she has only provided one divorce certificate, dated August 1997.  As the appellant has not provided VA with a certified statement concerning the dates and places of the Veteran's other two prior divorces, her marriage to the Veteran cannot be accepted as a valid marriage under 38 C.F.R. § 3.205(b).

Notwithstanding the foregoing, VA provides an alternative to the "valid marriage" requirement of 38 C.F.R. § 3.205(b).  Specifically, VA allows for a marriage to be "deemed valid" where a surviving spouse has satisfied the "proof of marriage" in 38 C.F.R. § 3.205(a), meets the requirements of 38 C.F.R. § 3.52, and signs a statement that she had no knowledge of an impediment to the marriage to the Veteran, and there is no information to the contrary.  38 C.F.R. § 3.205(c).

Here, as discussed above, the appellant has satisfied the "proof of marriage" requirement of 38 C.F.R. § 3.205(a).

With respect to 38 C.F.R. § 3.52, to be deemed valid a marriage must satisfy four elements.  The appellant satisfies the first element because the marriage occurred one year or more before the Veteran died; specifically, the marriage occurred in May 2002, and the Veteran died in May 2011.  See 38 C.F.R. § 3.52(a).  The appellant satisfies the second element because she entered into the marriage without knowledge of any impediment, as she documented in her May 2011 claim (VA Form 21-534).  See 38 C.F.R. § 3.52(b).  The appellant satisfies the third element because she cohabited with the Veteran continuously from the date of marriage to the date of his or her death as outlined in 38 C.F.R. § 3.53, as she indicated in her May 2011 claim.  See 38 C.F.R. § 3.52(c).  The appellant satisfies the fourth element because no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  See 38 C.F.R. § 3.52(d).

Finally, 38 C.F.R. § 3.205(c)-in addition to mandating that the requirements of 38 C.F.R. § 3.52 are met-also requires a signed statement from the appellant that she had no knowledge of an impediment to her marriage to the Veteran.  The determination of a survivor benefit claimant's knowledge of a legal impediment to valid marriage to a veteran is viewed in terms of what the claimant's state of mind was at the time that the marriage to the veteran was contracted.  See LaMour v. Peake, 544 F.3d 1317, 1323 (2008); Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  Here, the appellant reported in her signed May 2011 claim that at the time of her marriage to the Veteran, she was not aware of any reason the marriage might not be legally valid.  No information to the contrary is of record.  Consequently, the appellant satisfies all of the elements of 38 C.F.R. § 3.205(c), and her marriage is deemed valid for VA purposes.


ORDER

The appellant is recognized as the surviving spouse of the Veteran for the purpose of VA benefits.


REMAND

Establishment of recognition as a surviving spouse is a prerequisite for attaining the status of a claimant for the remaining issues.  Colon v. Brown, 9 Vet. App. 104, 107 (1996[0]).  As the appellant is recognized as the surviving spouse of the Veteran for the purpose of VA benefits, the remaining issues are remanded for adjudication consistent with that determination.

When adjudicating the remaining issues, the AOJ should consider its duty to decide in the first instance all requests to substitute.  38 C.F.R. § 3.1010(e).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of 1) entitlement to service connection for the cause of the Veteran's death, 2) entitlement to VA nonservice-connected death pension benefits, 3) entitlement to service connection for PTSD for accrued benefits purposes, 4) entitlement to service connection for a bilateral hip disorder for accrued benefits purposes, 5) entitlement to service connection for a bilateral ankle disorder for accrued benefits purposes, 6) whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder, and if so, whether service connection may be granted for accrued benefits purposes, and 7) entitlement to a compensable disability rating for malaria for accrued benefits purposes, in light of the fact that the appellant is recognized as the surviving spouse of the Veteran for the purpose of VA benefits.  If the claim remains denied, issue a supplemental statement of the case to the appellant and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


